Citation Nr: 9928294	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
pancreatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran had verified active duty from July 1991 to 
January 1992, to include service in Southwest Asia during 
Operation Desert Shield/Storm during the period from August 
4, 1991, to November 25, 1991.  Other military service of the 
veteran is unverified at this point in time.

This matter comes before the Board of Veterans' Appeals BVA 
or Board) on appeal from a rating decision in February 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, denying each of the issues under 
consideration in this appeal.  By the decision that follows, 
the Board finds the veteran's claim for service connection 
for post-traumatic stress disorder (PTSD) to be well-
grounded, and such well-grounded claim, as well all of the 
other appellate issues, are also addressed in the REMAND 
portion of the instant document.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
PTSD is supported by cognizable evidence demonstrating that 
such claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or was awarded the Purple Heart or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).  

By a rating decision entered by the RO in June 1996, service 
connection for PTSD was denied on the basis that there was no 
credible supporting evidence that an inservice stressor 
actually occurred.  Such reasoning was echoed in supplemental 
statements of the case issued in June 1997 and October 1998 
as to the issue in question, with an additional basis being 
noted in October 1998 that there was no showing of a clear 
diagnosis of PTSD.  (During the pendency of this appeal, § 
3.304(f) was amended, effective March 7, 1997.  As amended, § 
3.304(f) provides: Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter 
(rather than clear diagnosis); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32807-32808 
(1999).)

The threshold question to be answered as to this portion of 
the appeal is, however, whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1998) provide a 
substitute way of showing inservice incurrence and medical 
nexus for purposes of well-grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

In the case at hand, the record contains a diagnosis of PTSD 
by examining or treating mental health professionals meeting 
the appropriate diagnostic criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  Moreover, the veteran 
has offered several accounts of inservice stresssors to which 
he claims he was exposed during his period of service in 
Southwest Asia.  Presuming the credibility of the evidence 
presented for the limited purpose of determining well-
groundedness, see Robinette v. Brown, 8 Vet. App. 69, 78 
(1995), the Board finds the claim for service connection for 
PTSD to be well-grounded under 38 U.S.C.A. § 5107(a).  See 
Epps, supra. 



ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  To that extent, alone, the appeal is 
granted.


REMAND

In light of above-noted action, the Board finds that further 
action is warranted by the RO in terms of the veteran's well-
grounded claim for service connection for PTSD for compliance 
with the duty-to-assist obligation outlined in 38 U.S.C.A. 
§ 5107(b).  The Board notes that evidence is lacking that the 
veteran engaged in combat with the enemy, and the veteran's 
oral and written testimony is inadequate to prove the 
occurrence of an inservice stressor.  Any such stressor must 
be established by official service records or other credible 
supporting evidence.  Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  There is no 
indication that the RO has to date undertaken any efforts to 
corroborate the veteran's statements of stressors with the 
United States Armed Services Center for Research of Unit 
Records (USACRUR).  Further action in this regard is thus in 
order.

The veteran's Department of Defense (DOD) Form 214, 
Certificate of Release or Discharge from Active Duty, 
indicates that he served an additional four months and 21 
days of active service, the dates of which are unclear.  A 
DOD Form 215 likewise does not provide any clarifying data as 
to that service performed prior to July 1991.  The veteran 
alleges that other periods of active duty were served from 
December 1980 to December 1983 and from September 1984 to 
February 1986, and attempts, albeit unsuccessful ones, have 
been made by the RO, to verify all periods of service.  

In a December 1993 report from ARPERCEN, there is an 
indication that the veteran may have had a period of active 
duty for training from December 5, 1980, to April 25, 1981, 
but such report did not purport to verify service noted by 
the RO in its request from September 1984 to January 1985.  
Such report further notes that the report of an entrance 
physical was forwarded to the RO, but no report of any 
entrance medical examination as to that period of service, 
reportedly beginning in December 1980, is on file.  As well, 
there are absent from the claims folder any and all service 
medical records compiled prior to 1990.  Moreover, as to the 
ARPERCEN report of December 1993, it does not appear that 
further contact with the veteran's listed Reserve unit was 
attempted by the RO for the purpose of service verification 
or records retrieval, as had been suggested therein by 
ARPERCEN.

The RO again attempted to verify the veteran's service in 
April 1994, but no confirmation was provided through the 
response furnished in August 1994.  In search of data from 
the veteran's service personnel records, the RO in September 
1995 again contacted the National Personnel Records Center 
(NPRC), and therein noted three separate periods of service.  
No service verification or records, other than a Department 
of the Army Form 2-1, was provided by the NPRC in its 
response of January 1996.  In the absence of verification of 
all of the veteran's periods of service and the retrieval of 
medical records compiled for each such period, it is 
concluded that further action by the RO is needed.

The RO should also note that, during the pendency of this 
appeal, § 3.304(f) was amended, effective March 7, 1997.  As 
amended, § 3.304(f) provides: Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter (rather than clear diagnosis); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).  

On a separate matter, the Board notes that the RO initially 
considered the veteran's entitlement to service connection 
for diabetes mellitus in a rating decision of October 1998.  
While such matter is not now before the Board for review, it 
is evident that the veteran submitted a notice of 
disagreement as to the denial of service connection for 
diabetes mellitus in December 1998.  In light of that 
development, the Board is compelled to remand for issuance of 
a statement of the case as to that matter.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Lastly, it is evident that final rating decisions of the RO 
denied entitlement to service connection for pancreatitis in 
September 1993 and June 1994.  While the RO has developed the 
issue on the basis of those final rating actions throughout 
most of the appeal period, a supplemental statement of the 
case issued in October 1998 denied such claim on the merits 
without regard to the prior denials.  That notwithstanding, 
the Board must address the threshold question of whether new 
and material evidence has been presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Also, consideration 
has not to date been accorded by the RO various judicial 
precedents with respect to the veteran's claim to reopen for 
service connection for pancreatitis.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) [the Federal Circuit rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a), that is, whether the newly presented 
evidence is so significant that it must be considered to 
fairly decide the claim]; Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

Based on the foregoing, this case is REMANDED to the RO for 
the completion of the following actions:

1.  The RO should through contact with 
the NPRC and the applicable service 
department (prior applications note 
service in the U. S. Army and Marine 
Corps) verify all periods of military 
service of the veteran, specifically 
identifying all periods of active duty, 
active duty for training, and inactive 
duty training.  In addition, all service 
medical and personnel records from each 
such period of service must be obtained 
and associated with the other evidence on 
file.

2.  The RO should request from the 
veteran a comprehensive written statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates of 
any and all incidents to within seven 
days, types and locations of the 
incidents, service numbers and full names 
of any casualties, detailed descriptions 
of events, unit designations to the 
company level, other units involved, and 
any identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran must be 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible because 
without such details adequate research 
for verifying information cannot be 
conducted.  

3.  Based on any additional information 
obtained regarding the claimed 
stressor(s), as well as the information 
relating thereto previously supplied by 
the veteran and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all the claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's DOD Forms 214 and 
215 and the Department of the Army Form 
20, or the equivalent, and all associated 
documents, should be sent to the USASCRUR 
and/or the United States Marine Corps 
(USMC), with a request to provide any 
information that may corroborate the 
veteran's alleged stressor(s).  

4.  Following receipt of the 
USASCRUR/USMC report, as well as the 
completion of any additional development 
warranted or suggested by those agencies, 
the RO should prepare a report detailing 
the nature of any combat action and 
inservice stressful event(s), verified by 
the USASCRUR or through other documents.  
If no stressor is verified, the RO should 
so state in its report.  The report is 
then to be added to the claims file.  

5.  All records of VA inpatient and 
outpatient treatment and/or examinations 
not already on file which pertain to the 
veteran's claimed pancreatitis, PTSD, or 
low back disorder must be obtained and 
associated with the evidence already on 
file.  

6.  The RO should issue to the veteran 
and his representative a statement of the 
case with respect to the denial of 
entitlement to service connection for 
diabetes mellitus that was effected in 
October 1998.

7.  Lastly, the RO must readjudicate the 
issue of whether new and material 
evidence has been presented to reopen a 
claim of entitlement to service 
connection for pancreatitis based on all 
the evidence of record and all pertinent 
legal authority, including the judicial 
precedents of Hodge, Winters, and Elkins, 
supra.  As well, the RO is asked to 
readjudicate the issues of the veteran's 
entitlement to service connection for 
PTSD and a low back disorder based on all 
the evidence on file and all governing 
legal authority.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Board hereby informs the veteran and his representative 
of the veteran's right to submit additional evidence and 
argument in support of the issues on appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board does not intimate any opinion as to the merits of 
the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is so informed.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

